EXHIBIT 10.1

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (the “Agreement”) is entered into as of the 5th day of
December, 2019, by and between ShiftPixy, Inc., a Wyoming corporation with
offices located at 1 Venture, Suite 150, Irvine CA 92618 (the “Company”) and the
investor signatory hereto (the “Holder”), with reference to the following facts:

 

A. Prior to the date hereof, the Company had issued (i) two senior secured
convertible notes to the Holder, one in the original principal amount of
$222,222, dated June 4, 2018 (the “June Existing Note”), and one in the original
principal amount of $2,533,333.33, dated March 12, 2019, of which the remaining
principal amounts are $222,222 and $2,445,000, respectively (collectively, the
“March Existing Note”, and together with the June Existing Note, the “Existing
Notes”) and (ii) a warrant (the “Existing Warrant”) to purchase 1,515,151 shares
of Common Stock (as defined in that certain Securities Purchase Agreement, dated
March 11, 2019, by and between the Company and the investors party thereto (the
“Securities Purchase Agreement”).

 

B. The Company and the Holder desire to exchange (collectively, the “Exchange”
or the “Transaction”) (i) the June Existing Note for (x) a senior secured
convertible note in the principal amount of $244,444 (the “June Exchange Note”),
and (y) 870,000 shares of common stock of the Company (the “Exchange Stock”, and
together with any shares of Common Stock issuable upon exercise of any Exchange
Note (as defined below), the “Exchange Shares”) and (ii) the March Exchange Note
for the a senior secured convertible note in the principal amount of $2,689,500
(the “March Exchange Note”, and together with the June Exchange Note,
collectively, the “Exchange Notes” and together with the Exchange Stock, the
“Exchange Securities”). The Exchange Securities and this Agreement and such
other documents and certificates related thereto are collectively referred to
herein as the “Exchange Documents”.

 

C. The Exchange is being made in reliance upon the exemption from registration
provided by Section 3(a)(9) of the Securities Act of 1933, as amended (the “1933
Act”).

 

D. Capitalized terms used but not otherwise defined herein shall have the
meanings set forth in the Securities Purchase Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants hereinafter contained, the parties hereto agree as follows:

 

1. Exchange. On the date hereof, the Holder hereby agrees to convey, assign and
transfer the Existing Notes to the Company in exchange for which the Company
agrees to issue the Exchange Securities. On the date hereof, in exchange for the
Existing Notes, the Company shall deliver (a) the Exchange Stock to the Holder
by deposit/withdrawal at custodian in accordance with the instructions attached
hereto as Schedule I, and (b) the Exchange Notes to the Holder at the address
set forth in the Schedule of Buyers to the Securities Purchase Agreement (or at
such other address and/or designee as provided to the Company on or prior to the
date hereof). The Exchange Stock and the June Exchange Note shall not be issued
with any restricted legends. The March Exchange Note shall be issued with
applicable restricted legends.

 



 1

  



 

2. Ratifications; Waiver; Exercise Price Adjustment; Amendments.

 

(a) Ratification. Except as otherwise expressly provided herein, (i) the
Securities Purchase Agreement, the Exchange Agreement, each other Transaction
Document (as defined in the Securities Purchase Agreement) and each other
Exchange Document (as defined in the Exchange Agreement), is, and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects, except that on and after the date hereof and (ii) all references in
the Securities Purchase Agreement to “this Agreement”, “hereto”, “hereof”,
“hereunder” or words of like import referring to the Securities Purchase
Agreement shall mean the Securities Purchase Agreement as amended by this
Agreement.

 

(b) Waiver. Effective as of the later of (x) the date of payment by the Company
of the Fee Amount to Kelley Drye & Warren LLP and (y) the date of delivery of
the Exchange Securities to the Holder, the Holder hereby waives Section 2(c) of
the Existing Warrant (other than with respect to adjustments as a result of the
occurrence of any of the events described in Section 2(a) of the Existing
Warrant).

 

(c) Exercise Price Adjustment. Effective as of the date hereof, pursuant to
Section 2(h) of the Existing Warrant, the Company hereby irrevocably reduces the
Exercise Price (as defined in the Existing Warrant) of the Existing Warrant to
$1.00.

 

(d) Amendments and Incorporation of Terms under Transaction Documents. Effective
as of the date hereof, the Securities Purchase Agreement and each of the other
Transaction Documents are hereby amended as follows (and any such agreements,
covenants and related provisions therein shall be deemed incorporated by
reference herein, mutatis mutandis, as amended as such):

 

(i) The defined term “Notes” is hereby amended to include the Exchange Notes.

 

(ii) The defined term “Conversion Shares” is hereby amended to include the
Exchange Shares.

 

(iii) The defined term “Transaction Documents” is hereby amended to include this
Agreement.

 

3. Representations and Warranties. As of the date hereof:

 

3.1 Organization and Qualification. Each of the Company and each of its
Subsidiaries are entities duly organized and validly existing and in good
standing under the laws of the jurisdiction in which they are formed, and have
the requisite power and authority to own their properties and to carry on their
business as now being conducted and as presently proposed to be conducted. Each
of the Company and each of its Subsidiaries is duly qualified as a foreign
entity to do business and is in good standing in every jurisdiction in which its
ownership of property or the nature of the business conducted by it makes such
qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not reasonably be expected to have a
Material Adverse Effect (as defined below). As used in this Agreement, “Material
Adverse Effect” means any material adverse effect on (i) the business,
properties, assets, liabilities, operations (including results thereof),
condition (financial or otherwise) or prospects of the Company or any
Subsidiary, individually or taken as a whole, (ii) the transactions contemplated
hereby or in any of the other Transaction Documents or (iii) the authority or
ability of the Company or any of its Subsidiaries to perform any of their
respective obligations under any of the Transaction Documents (as defined
below). Other than the Persons (as defined below) listed in the SEC Documents,
the Company has no Subsidiaries. “Subsidiaries” means any Person in which the
Company, directly or indirectly, (I) owns any of the outstanding capital stock
or holds any equity or similar interest of such Person or (II) controls or
operates all or any part of the business, operations or administration of such
Person, and each of the foregoing, is individually referred to herein as a
“Subsidiary.” For purposes of this Agreement, (x) “Person” means an individual,
a limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization, any other entity and any Governmental
Entity or any department or agency thereof and (y) “Governmental Entity” means
any nation, state, county, city, town, village, district, or other political
jurisdiction of any nature, federal, state, local, municipal, foreign, or other
government, governmental or quasi-governmental authority of any nature
(including any governmental agency, branch, department, official, or entity and
any court or other tribunal), multi-national organization or body; or body
exercising, or entitled to exercise, any administrative, executive, judicial,
legislative, police, regulatory, or taxing authority or power of any nature or
instrumentality of any of the foregoing, including any entity or enterprise
owned or controlled by a government or a public international organization or
any of the foregoing.

 



 2

  



 

3.2 Authorization and Binding Obligation. The Company has the requisite power
and authority to enter into and perform its obligations under this Agreement and
each of the other agreements entered into by the parties hereto in connection
with the transactions contemplated by the Exchange Documents and to consummate
the Transaction in accordance with the terms hereof). The execution and delivery
of the Exchange Documents by the Company and the consummation by the Company of
the transactions contemplated hereby and thereby has been duly authorized by the
Company’s Board of Directors and no further filing, consent, or authorization is
required by the Company, its Board of Directors or its stockholders. This
Agreement and the other Exchange Documents have been duly executed and delivered
by the Company, and constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms, except as such enforceability may be limited by general principles of
equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of applicable creditors’ rights and remedies and except as rights to
indemnification and to contribution may be limited by federal or state
securities laws.

 

3.3 No Conflict. Except as set forth on Schedule 3.3, the execution, delivery
and performance of the Exchange Documents by the Company and the consummation by
the Company of the transactions contemplated hereby and thereby will not (i)
result in a violation of the Certificate of Incorporation (as defined below) or
any other organizational documents of the Company or any of its Subsidiaries,
any capital stock of the Company or any of its Subsidiaries or Bylaws (as
defined below) of the Company or any of its Subsidiaries, (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including foreign, federal and state securities laws and regulations and the
rules and regulations of the OTCQB (the “Principal Market”) and including all
applicable federal laws, rules and regulations) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations that would not reasonably be expected
to have a Material Adverse Effect.

 



 3

  



 

3.4 No Consents. Neither the Company nor any Subsidiary is required to obtain
any consent from, authorization or order of, or make any filing or registration
with (other than the filing with the Securities and Exchange Commission (the
“SEC”) of a Form D with the SEC, any other filings as may be required by any
state securities agencies, filing of UCC financing statements and approval by
the Principal Market of a listing of additional shares application in respect of
the Exchange Shares as required by Section 7 hereof), any court, governmental
agency or any regulatory or self-regulatory agency or any other Person in order
for it to execute, deliver or perform any of its respective obligations under or
contemplated by the Exchange Documents, in each case, in accordance with the
terms hereof or thereof. All consents, authorizations, orders, filings and
registrations which the Company or any Subsidiary is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the date
hereof, and neither the Company nor any of its Subsidiaries are aware of any
facts or circumstances which might prevent the Company or any of its
Subsidiaries from obtaining or effecting any of the registration, application or
filings contemplated by the Exchange Documents. Except as disclosed in the SEC
Documents, the Company is not in violation of the requirements of the Principal
Market and has no knowledge of any facts or circumstances which would reasonably
lead to delisting or suspension of the Common Stock in the foreseeable future.

 

3.5 Securities Law Exemptions. Assuming the accuracy of the representations and
warranties of the Holder contained herein, the offer and issuance by the Company
of the Exchange Securities is exempt from registration under the 1933 Act
pursuant to the exemption provided by Section 4(a)(2) and Rule 144(d)(iii)(2)
thereof.

 

3.6 Status of Notes; Issuance of Exchange Securities.

 

(a) The Company has no knowledge that the Existing Notes are subject to dispute
and to the knowledge of the Company there is no action based on the Existing
Notes that is currently pending in any court or other legal venue and to the
knowledge of the Company no judgments based upon the Existing Notes have been
previously entered in any legal proceeding. The Company has not received any
written notice from the Holder or any other person challenging or disputing the
Existing Notes, or any portion thereof, and the Company is unconditionally
obligated to pay the entire aggregate principal amount outstanding under the
Existing Notes (and any accrued and unpaid interest thereunder) without defense,
counterclaim or offset.

 

(b) As of the Closing Date, the issuance of the Exchange Securities will be duly
authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all Liens. As of the Closing Date, the issuance of the Exchange Stock will be
duly authorized and upon issuance in accordance with the terms of the Exchange
Documents shall be validly issued, fully paid and non-assessable and free from
all Liens with the Holder being entitled to all rights accorded to a holder of
Common Stock with respect thereto. Upon issuance upon conversion of the Exchange
Notes, the underlying Exchange Shares, when issued, will be validly issued,
fully paid and nonassessable and free from all Liens with respect to the issue
thereof, with the Holder being entitled to all rights accorded to a holder of
Common Stock with respect thereto. By virtue of Rule 3(a)(9) under the
Securities Act, the Exchange Stock and the June Exchange Note will have a
holding period that will be deemed to have commenced as of June 4, 2018, the
date of the original issuance of the Existing June Note to the Holder. By virtue
of Rule 3(a)(9) under the Securities Act, the Exchange March Note will have a
Rule 144 holding period that will be deemed to have commenced as of the Closing
Date (as defined in the Securities Purchase Agreement), the date of the original
issuance of the Existing March Note to the Holder. Assuming solely with respect
to the Exchange March Ntoe, the Holder is not an affiliate of the Company,
except to the extent a Current Public Information Failure (as defined in the
Registration Rights Agreement) then exists, neither the Exchange Securities nor
the Exchange Shares shall be required to bear any restrictive legend and, upon
any conversion of any of the Exchange Notes on or after the date hereof, the New
Underlying Shares shall be freely tradeable by the Holder pursuant to and in
accordance with Rule 144 of the Securities Act (“Rule 144”). For the avoidance
of doubt, the Exchange Stock and the June Exchange Note shall not bear any
restrictive legend and shall be freely tradeable without restriction by the
Holder pursuant to and in accordance with Rule 144.

 



 4

  



 

3.7 Transfer Taxes. On the date hereof, all share transfer or other taxes (other
than income or similar taxes) which are required to be paid in connection with
the issuance of the Exchange Securities to be exchanged with the Holder
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

3.8 SEC Documents; Financial Statements. During the two (2) years prior to the
date hereof, the Company has timely filed all reports, schedules, forms, proxy
statements, statements and other documents required to be filed by it with the
SEC pursuant to the reporting requirements of the 1934 Act (all of the foregoing
filed prior to the date hereof, including without limitation, Current Reports on
Form 8-K filed by the Company with the SEC whether required to be filed or not
(but excluding Item 7.01 thereunder), and all exhibits and appendices included
therein (other than Exhibits 99.1 to Form 8-K) and financial statements, notes
and schedules thereto and documents incorporated by reference therein being
hereinafter referred to as the “SEC Documents”). The Company has delivered or
has made available to the Holder or its representatives true, correct and
complete copies of each of the SEC Documents not available on the EDGAR system.
As of their respective dates, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading. As of
their respective dates, the financial statements of the Company included in the
SEC Documents complied in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing. Such financial statements have
been prepared in accordance with generally accepted accounting principles
(“GAAP”), consistently applied, during the periods involved (except (i) as may
be otherwise indicated in such financial statements or the notes thereto, or
(ii) in the case of unaudited interim statements, to the extent they may exclude
footnotes or may be condensed or summary statements) and fairly present in all
material respects the financial position of the Company as of the dates thereof
and the results of its operations and cash flows for the periods then ended
(subject, in the case of unaudited statements, to normal year-end audit
adjustments which will not be material, either individually or in the
aggregate). No other information provided by or on behalf of the Company to the
Holder which is not included in the SEC Documents (including, without
limitation, information in the disclosure schedules to this Agreement) contains
any untrue statement of a material fact or omits to state any material fact
necessary in order to make the statements therein not misleading, in the light
of the circumstance under which they are or were made. The Company is not
currently contemplating to amend or restate any of the financial statements
(including, without limitation, any notes or any letter of the independent
accountants of the Company with respect thereto) included in the SEC Documents
(the “Financial Statements”), nor is the Company currently aware of facts or
circumstances which would require the Company to amend or restate any of the
Financial Statements, in each case, in order for any of the Financials
Statements to be in compliance with GAAP and the rules and regulations of the
SEC. The Company has not been informed by its independent accountants that they
recommend that the Company amend or restate any of the Financial Statements or
that there is any need for the Company to amend or restate any of the Financial
Statements.

 



 5

  



 

3.9 Absence of Certain Changes. Except as set forth in the SEC Documents, since
the date of the Company’s most recent audited financial statements contained in
a Form 10-Q, there has been no material adverse change and no material adverse
development in the business, assets, liabilities, properties, operations
(including results thereof), condition (financial or otherwise) or prospects of
the Company or any of its Subsidiaries. Since the date of the Company’s most
recent audited financial statements contained in a Form 10-Q, neither the
Company nor any of its Subsidiaries has (i) declared or paid any dividends, (ii)
sold any assets, individually or in the aggregate, outside of the ordinary
course of business or (iii) except as disclosed in the SEC Documents, made any
capital expenditures, individually or in the aggregate, outside of the ordinary
course of business. Neither the Company nor any of its Subsidiaries has taken
any steps to seek protection pursuant to any law or statute relating to
bankruptcy, insolvency, reorganization, receivership, liquidation or winding up,
nor does the Company or any Subsidiary have any knowledge or reason to believe
that any of their respective creditors intend to initiate involuntary bankruptcy
proceedings or any actual knowledge of any fact which would reasonably lead a
creditor to do so. The Company and its Subsidiaries, individually and on a
consolidated basis, are not as of the date hereof, and after giving effect to
the transactions contemplated hereby to occur on the date hereof, will not be
Insolvent.

 

3.10 No Undisclosed Events, Liabilities, Developments or Circumstances. Except
as set forth in the SEC Documents, no event, liability, development or
circumstance has occurred or exists, or is reasonably expected to exist or occur
with respect to the Company, any of its Subsidiaries or any of their respective
businesses, properties, liabilities, prospects, operations (including results
thereof) or condition (financial or otherwise), that (i) would be required to be
disclosed by the Company under applicable securities laws on a registration
statement on Form S-1 filed with the SEC relating to an issuance and sale by the
Company of its Common Stock and which has not been publicly announced, (ii)
would reasonably expected to have a material adverse effect on the Holder’s
investment hereunder or (iii) would reasonably be expected to have a Material
Adverse Effect.

 



 6

  



 

3.11 Conduct of Business; Regulatory Permits. Neither the Company nor any of its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any certificate of designation, preferences or rights of any
other outstanding series of preferred stock of the Company or any of its
Subsidiaries or Bylaws or their organizational charter, certificate of
formation, memorandum of association, articles of association, Certificate of
Incorporation or bylaws, respectively. Except as set forth in the SEC Documents,
neither the Company nor any of its Subsidiaries is in violation of any judgment,
decree or order or any statute, ordinance, rule or regulation applicable to the
Company or any of its Subsidiaries, and neither the Company nor any of its
Subsidiaries will conduct its business in violation of any of the foregoing,
except in all cases for possible violations which could not, individually or in
the aggregate, have a Material Adverse Effect. Except as set forth in the SEC
Documents, without limiting the generality of the foregoing, the Company is not
in violation of any of the rules, regulations or requirements of the Principal
Market and has no knowledge of any facts or circumstances that could reasonably
lead to delisting or suspension of the Common Stock by the Principal Market in
the foreseeable future. During the two years prior to the date hereof, (i) the
Common Stock has been listed or designated for quotation on the Principal
Market, (ii) trading in the Common Stock has not been suspended by the SEC or
the Principal Market and (iii) the Company has received no communication,
written or oral, from the SEC or the Principal Market regarding the suspension
or delisting of the Common Stock from the Principal Market. The Company and each
of its Subsidiaries possess all certificates, authorizations and permits issued
by the appropriate regulatory authorities necessary to conduct their respective
businesses, except where the failure to possess such certificates,
authorizations or permits would not have, individually or in the aggregate, a
Material Adverse Effect, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit. There is no agreement,
commitment, judgment, injunction, order or decree binding upon the Company or
any of its Subsidiaries or to which the Company or any of its Subsidiaries is a
party which has or would reasonably be expected to have the effect of
prohibiting or materially impairing any business practice of the Company or any
of its Subsidiaries, any acquisition of property by the Company or any of its
Subsidiaries or the conduct of business by the Company or any of its
Subsidiaries as currently conducted other than such effects, individually or in
the aggregate, which have not had and would not reasonably be expected to have a
Material Adverse Effect on the Company or any of its Subsidiaries.

 

3.12 Transactions With Affiliates. Except as set forth in the SEC Documents, no
current or former employee, partner, director, officer or stockholder (direct or
indirect) of the Company or its Subsidiaries, or any associate, or, to the
knowledge of the Company, any affiliate of any thereof, or any relative with a
relationship no more remote than first cousin of any of the foregoing, is
presently, or has ever been, (i) a party to any transaction with the Company or
its Subsidiaries (including any contract, agreement or other arrangement
providing for the furnishing of services by, or rental of real or personal
property from, or otherwise requiring payments to, any such director, officer or
stockholder or such associate or affiliate or relative Subsidiaries (other than
for ordinary course services as employees, consultants, officers or directors of
the Company or any of its Subsidiaries)) or (ii) the direct or indirect owner of
an interest in any corporation, firm, association or business organization which
is a competitor, supplier or customer of the Company or its Subsidiaries (except
for a passive investment (direct or indirect) in less than 5% of the common
stock of a company whose securities are traded on or quoted through an Eligible
Market (as defined in the Existing Notes)), nor does any such Person receive
income from any source other than the Company or its Subsidiaries which relates
to the business of the Company or its Subsidiaries or should properly accrue to
the Company or its Subsidiaries. No employee, officer, stockholder or director
of the Company or any of its Subsidiaries or member of his or her immediate
family is indebted to the Company or its Subsidiaries, as the case may be, nor
is the Company or any of its Subsidiaries indebted (or committed to make loans
or extend or guarantee credit) to any of them, other than (i) for payment of
salary for services rendered, (ii) reimbursement for reasonable expenses
incurred on behalf of the Company, and (iii) for other standard employee
benefits made generally available to all employees or executives (including
stock option agreements outstanding under any stock option plan approved by the
Board of Directors of the Company).

 



 7

  



 

3.13 Equity Capitalization.

 

(a) Definitions:

 

(i) “Common Stock” means (x) the Company’s shares of common stock, $0.0001 par
value per share, and (y) any capital stock into which such common stock shall
have been changed or any share capital resulting from a reclassification of such
common stock.

 

(ii) “Preferred Stock” means (x) the Company’s blank check preferred stock,
$0.0001 par value per share, the terms of which may be designated by the board
of directors of the Company in a certificate of designations and (y) any capital
stock into which such preferred stock shall have been changed or any share
capital resulting from a reclassification of such preferred stock (other than a
conversion of such preferred stock into Common Stock in accordance with the
terms of such certificate of designations).

 

(b) Authorized and Outstanding Capital Stock. As of the date hereof, the
authorized capital stock of the Company consists of (A) 750,000,000 shares of
Common Stock, of which, 35,723,762 are issued and outstanding as of the date
hereof and 24,626,130 of which are reserved for issuance pursuant to Convertible
Securities, in each case exercisable or exchangeable for, or convertible into,
shares of Common Stock, and (B) 50,000,000 shares of Preferred Stock, none of
which are issued and outstanding. No shares of Common Stock are held in the
treasury of the Company.

 

(c) Valid Issuance; Available Shares; Affiliates. All of such outstanding shares
are duly authorized and have been, or upon issuance will be, validly issued and
are fully paid and nonassessable. Schedule 3.13 sets forth the number of shares
of Common Stock that are (A) reserved for issuance pursuant to Convertible
Securities and (B) that are, as of the date hereof, owned by Persons who are
“affiliates” (as defined in Rule 405 of the 1933 Act and calculated based on the
assumption that only officers, directors and holders of at least 10% of the
Company’s issued and outstanding Common Stock are “affiliates” without conceding
that any such Persons are “affiliates” for purposes of federal securities laws)
of the Company or any of its Subsidiaries.

 



 8

  



 

(d) Existing Securities; Obligations. Except as disclosed in the SEC Documents:
(A) none of the Company’s or any Subsidiary’s shares, interests or capital stock
is subject to preemptive rights or any other similar rights or Liens suffered or
permitted by the Company or any Subsidiary; (B) there are no outstanding
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any shares, interests or capital stock of the
Company or any of its Subsidiaries, or contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to issue additional shares, interests or capital stock of the Company or
any of its Subsidiaries or options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any shares,
interests or capital stock of the Company or any of its Subsidiaries; (C) there
are no agreements or arrangements under which the Company or any of its
Subsidiaries is obligated to register the sale of any of their securities under
the 1933 Act; (D) there are no outstanding securities or instruments of the
Company or any of its Subsidiaries which contain any redemption or similar
provisions, and there are no contracts, commitments, understandings or
arrangements by which the Company or any of its Subsidiaries is or may become
bound to redeem a security of the Company or any of its Subsidiaries; (E) there
are no securities or instruments containing anti-dilution or similar provisions
that will be triggered by the issuance of the Exchange Securities; and (F)
neither the Company nor any Subsidiary has any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.

 

(e) Organizational Documents. The Company has furnished to the Holder true,
correct and complete copies of the Company’s Certificate of Incorporation, as
amended and as in effect on the date hereof (the “Certificate of
Incorporation”), and the Company’s bylaws, as amended and as in effect on the
date hereof (the “Bylaws”), and the terms of all Convertible Securities and the
material rights of the holders thereof in respect thereto.

 

3.14 Indebtedness and Other Contracts. Neither the Company nor any of its
Subsidiaries, (i) except as disclosed in the SEC Documents, has any outstanding
debt securities, notes, credit agreements, credit facilities or other
agreements, documents or instruments evidencing Indebtedness of the Company or
any of its Subsidiaries or by which the Company or any of its Subsidiaries is or
may become bound, (ii) is a party to any contract, agreement or instrument,
except as disclosed in the SEC Documents, the violation of which, or default
under which, by the other party(ies) to such contract, agreement or instrument
could reasonably be expected to result in a Material Adverse Effect, (iii) has
any financing statements securing obligations in any amounts filed in connection
with the Company or any of its Subsidiaries, except as disclosed in the SEC
Documents; (iv) except as waived by the Holder under Section 2(b) of this
Agreement, is in violation of any term of, or in default under, any contract,
agreement or instrument relating to any Indebtedness, except where such
violations and defaults would not result, individually or in the aggregate, in a
Material Adverse Effect, or (v) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. Neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or could not have a Material
Adverse Effect.

 



 9

  



 

3.15 Litigation There is no action, suit, arbitration, proceeding, inquiry or
investigation before or by the Principal Market, any court, public board, other
Governmental Entity, self-regulatory organization or body pending or, to the
knowledge of the Company, threatened against or affecting the Company or any of
its Subsidiaries, the Common Stock or any of the Company’s or its Subsidiaries’
officers or directors that would reasonably be expected to have a Material
Adverse Effect on the Company or its Subsidiaries, whether of a civil or
criminal nature or otherwise, in their capacities as such, except as disclosed
in the SEC Documents or in Schedule 3.15 hereof. No director, officer or
employee of the Company or any of its subsidiaries has willfully violated 18
U.S.C. §1519 or engaged in spoliation in reasonable anticipation of litigation.
Without limitation of the foregoing, there has not been, and to the knowledge of
the Company, there is not pending or contemplated, any investigation by the SEC
involving the Company, any of its Subsidiaries or any current or former director
or officer of the Company or any of its Subsidiaries. The SEC has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the 1933 Act or the 1934 Act. Neither the
Company nor any of its Subsidiaries is subject to any order, writ, judgment,
injunction, decree, determination or award of any Governmental Entity.

 

3.16 Disclosure. The Company confirms that neither it nor any other Person
acting on its behalf has provided the Holder or its agents or counsel with any
information that constitutes or would reasonably be expected to constitute
material, non-public information concerning the Company or any of its
Subsidiaries, other than the existence of the transactions contemplated by this
Agreement and the other Exchange Documents. The Company understands and confirms
that the Holder will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Holder
regarding the Company and its Subsidiaries, their businesses and the
transactions contemplated hereby, including the schedules to this Agreement,
furnished by or on behalf of the Company or any of its Subsidiaries is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in the light of the circumstances under which they were made, not misleading.
Each press release issued by the Company or any of its Subsidiaries during the
twelve (12) months preceding the date of this Agreement did not at the time of
release contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they are made,
not misleading. No event or circumstance has occurred or information exists with
respect to the Company or any of its Subsidiaries or its or their business,
properties, liabilities, prospects, operations (including results thereof) or
conditions (financial or otherwise), which, under applicable law, rule or
regulation, requires public disclosure at or before the date hereof or
announcement by the Company but which has not been so publicly announced or
disclosed.

 

4. Holder’s Representations and Warranties. As a material inducement to the
Company to enter into this Agreement and consummate the Exchange, the Holder
represents, warrants and covenants with and to the Company as follows:

 

4.1 Reliance on Exemptions. The Holder understands that the Exchange Securities
are being offered and exchanged in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and the
Holder’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Holder set forth herein and in the
Exchange Documents in order to determine the availability of such exemptions and
the eligibility of the Holder to acquire the Exchange Securities.

 



 10

  



 

4.2 No Governmental Review. The Holder understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Exchange Securities or the
fairness or suitability of the investment in the Exchange Securities nor have
such authorities passed upon or endorsed the merits of the offering of the
Exchange Securities.

 

4.3 Validity; Enforcement. This Agreement and the Exchange Documents to which
the Holder is a party have been duly and validly authorized, executed and
delivered on behalf of the Holder and shall constitute the legal, valid and
binding obligations of the Holder enforceable against the Holder in accordance
with their respective terms, except as such enforceability may be limited by
general principles of equity or to applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation and other similar laws relating to, or
affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 

4.4 No Conflicts. The execution, delivery and performance by the Holder of this
Agreement and the Exchange Documents to which the Holder is a party, and the
consummation by the Holder of the transactions contemplated hereby and thereby
will not (i) result in a violation of the organizational documents of the Holder
or (ii) conflict with, or constitute a default (or an event which with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation of, any
agreement, indenture or instrument to which the Holder is a party, or (iii)
result in a violation of any law, rule, regulation, order, judgment or decree
(including federal and state securities laws) applicable to the Holder, except
in the case of clauses (ii) and (iii) above, for such conflicts, defaults,
rights or violations which would not, individually or in the aggregate,
reasonably be expected to have a material adverse effect on the ability of the
Holder to perform its obligations hereunder.

 

4.5 Investment Risk; Sophistication. The Holder is acquiring the Exchange
Securities hereunder in the ordinary course of its business. The Holder has such
knowledge, sophistication, and experience in business and financial matters so
as to be capable of evaluation of the merits and risks of the prospective
investment in the Exchange Securities, and has so evaluated the merits and risk
of such investment. The Holder is an “accredited investor” as defined in
Regulation D under the 1933 Act.

 

4.6 Ownership of Existing Note. The Holder owns the Existing Note free and clear
of any Liens (other than the obligations pursuant to this Agreement, the
Transaction Documents (as defined in the Securities Purchase Agreement) and
applicable securities laws).

 



 11

  



 

5. Disclosure of Transaction. The Company shall, on or before 8:30 a.m., New
York City Time, on or prior to the first business day after the date of this
Agreement, file a Current Report on Form 8-K describing the terms of the
transactions contemplated hereby in the form required by the 1934 Act and
attaching the Exchange Documents, to the extent they are required to be filed
under the 1934 Act, that have not previously been filed with the SEC by the
Company (including, without limitation, this Agreement) as exhibits to such
filing (including all attachments, the “8-K Filing”). From and after the filing
of the 8-K Filing, the Company shall have disclosed all material, non-public
information (if any) provided up to such time to the Holder by the Company or
any of its Subsidiaries or any of their respective officers, directors,
employees or agents. In addition, effective upon the filing of the 8-K Filing,
the Company acknowledges and agrees that any and all confidentiality or similar
obligations under any agreement with respect to the transactions contemplated by
the Exchange Documents or as otherwise disclosed in the 8-K Filing, whether
written or oral, between the Company, any of its Subsidiaries or any of their
respective officers, directors, affiliates, employees or agents, on the one
hand, and any of the Holder or any of their affiliates, on the other hand, shall
terminate. Neither the Company, its Subsidiaries nor the Holder shall issue any
press releases or any other public statements with respect to the transactions
contemplated hereby; provided, however, the Company shall be entitled, without
the prior approval of the Holder, to make a press release or other public
disclosure with respect to such transactions (i) in substantial conformity with
the 8-K Filing and contemporaneously therewith or (ii) as is required by
applicable law and regulations (provided that in the case of clause (i) the
Holder shall be consulted by the Company in connection with any such press
release or other public disclosure prior to its release). Without the prior
written consent of the Holder (which may be granted or withheld in the Holder’s
sole discretion), except as required by applicable law, the Company shall not
(and shall cause each of its Subsidiaries and affiliates to not) disclose the
name of the Holder in any filing, announcement, release or otherwise.

 

6. No Integration. None of the Company, its Subsidiaries, any of their
affiliates, or any Person acting on their behalf shall, directly or indirectly,
make any offers or sales of any security (as defined in the 1933 Act) or solicit
any offers to buy any security or take any other actions, under circumstances
that would require registration of any of the Exchange Securities under the 1933
Act or cause this offering of the Exchange Securities to be integrated with such
offering or any prior offerings by the Company for purposes of Regulation D
under the 1933 Act.

 

7. Listing. The Company shall promptly secure the listing or designation for
quotation (as applicable) of all of the Exchange Shares upon the Principal
Market (subject to official notice of issuance) and shall maintain such listing
of all the Exchange Shares from time to time issuable under the terms of the
Exchange Documents. The Company shall maintain the Common Stock’s authorization
for quotation on the Principal Market. Neither the Company nor any of its
Subsidiaries shall take any action which would be reasonably expected to result
in the delisting or suspension of the Common Stock on the Principal Market. The
Company shall pay all fees and expenses in connection with satisfying its
obligations under this Section 7.

 

8. Fees. The Company shall promptly reimburse Kelley Drye & Warren, LLP, on
demand, for all reasonable, documented costs and expenses incurred by it in
connection with preparing and delivering this Agreement (including, without
limitation, all reasonable, documented legal fees and disbursements in
connection therewith, and due diligence in connection with the transactions
contemplated thereby) in an aggregate amount not to exceed $25,000 (the “Fee
Amount”).

 



 12

  



 

9. Holding Period. For the purposes of Rule 144, (a) the Company acknowledges
that the holding period of the Exchange Stock and the June Exchange Note
(including any Exchange Shares issuable upon conversion of the June Exchange
Note) may be tacked onto the holding period of the Existing June Note and (b)
the Company acknowledges that the holding period of the March Exchange Note
(including any Exchange Shares issuable upon conversion of the March Exchange
Note) may be tacked onto the holding period of the Existing March Note, and in
each case, the Company agrees not to take a position contrary to this Section 9.
The Company acknowledges and agrees that (assuming, solely with respect to the
Existing March Note, the Holder is not an affiliate of the Company and no
Current Public Information Failure (as defined in the Registration Rights
Agreement) then exists): (i) upon issuance in accordance with the terms of
hereof or the Exchange Notes, as applicable, the Exchange Shares will be
eligible to be resold pursuant to Rule 144, (ii) the Company is not aware of any
event reasonably likely to occur that would reasonably be expected to result in
the Exchange Shares will becoming ineligible to be resold by the Holder pursuant
to Rule 144 and (iii) in connection with any resale of Exchange Shares will
pursuant to Rule 144, the Holder shall solely be required to provide reasonable
assurances that such Exchange Shares will are eligible for resale, assignment or
transfer under Rule 144, which shall not include an opinion of Holder’s counsel.
The Company shall be responsible for any transfer agent fees or Depository Trust
Company fees or legal fees of the Company’s counsel with respect to the removal
of legends, if any, or issuance of Exchange Shares will in accordance herewith.

 

10. Blue Sky. The Company shall make all filings and reports relating to the
Exchange required under applicable securities or “Blue Sky” laws of the states
of the United States following the date hereof, if any.

 

11. No Net Short Position. The Holder hereby agrees solely with the Company and
not with any other Person, for so long as the Holder owns any Exchange Notes,
the Holder shall not maintain a Net Short Position (as defined below). For
purposes hereof, a “Net Short Position” by the Holder means a position whereby
the Holder has executed one or more sales of Common Stock that is required to be
marked as a “short sale” in accordance with Regulation SHO of the Securities
Exchange Act of 1934, as amended (the “1934 Act”) (but not including any sale
marked “short exempt”) and that is executed at a time when the Holder has no
equivalent offsetting “long” position in the Common Stock (or is deemed to have
a “long” position hereunder or otherwise in accordance with Regulation SHO of
the 1934 Act). For purposes of determining whether the Holder has an equivalent
offsetting “long” position in the Common Stock, all Common Stock (A) that is
owned by the Holder, (B) that may be issued pursuant to the terms of the
Exchange Notes issuable to the Holder or then held by the Holder, as applicable,
or (C) that would be issuable upon conversion or exercise in full of all
securities of the Company then issuable to the Holder or then held by the
Holder, as applicable, (assuming that such securities were then fully
convertible or exercisable, notwithstanding any provisions to the contrary, and
giving effect to any conversion or exercise price adjustments that would take
effect given only the passage of time) shall be deemed to be held “long” by the
Holder.

 

12. Miscellaneous Provisions. All miscellaneous provisions of the Securities
Purchase Agreements (as amended hereby) are hereby incorporated by reference
herein, mutatis mutandis.

 

[The remainder of the page is intentionally left blank]

 



 13

  



 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 



 

COMPANY:

 

 

 

 

 

SHIFTPIXY, INC.

    By:

 

Name:

  

Title:

 



 

 14

  

 

EXECUTION COPY

 

IN WITNESS WHEREOF, Holders and the Company have executed this Agreement as of
the date set forth on the first page of this Agreement.

 

HOLDER:

 

CVI INVESTMENTS, INC.

 

 

 

By:

 

Name:

 

 

Title:

 

 



 15



 